 



Exhibit 10 (u)

SANDY SPRING BANCORP, INC.
DIRECTORS’ STOCK PURCHASE PLAN

1.     PURPOSE OF THE PLAN. The purpose of the Sandy Spring Bancorp, Inc.
Directors’ Stock Purchase Plan is to provide a convenient means for Directors of
Bancorp to acquire shares of Bancorp’s Common Stock at market value in lieu of
all or a portion of their annual retainers for Board service. The Plan is
effective December 31, 2003 for retainers payable in 2004 and thereafter.

2.     DEFINITIONS.



  a.   “Board” means the Board of Directors of the Bancorp.     b.   “Business
Day” means a day on which the New York Stock Exchange is open for regular
trading.     c.   “Code” means the Internal Revenue Code of 1986, as amended.  
  d.   “Committee” means the Directors’ Stock Purchase Plan Committee appointed
by the Board.     e.   “Common Stock” means Bancorp’s Common Stock, par value
$1.00 per share.     f.   “Director” means a member of Bancorp’s Board.     g.  
“Bancorp” means Sandy Spring Bancorp, Inc.     h.   “Exchange Act” means the
Securities Exchange Act of 1934, as amended from time to time, and any successor
thereto.     i.   “Fair Market Value” means, with respect to a share of Common
Stock, the last sales price (or average of the quoted closing bid and asked
prices if there is no closing sales price reported) of a share of Common Stock
as reported by the Nasdaq National Market (or by the principal national stock
exchange on which the Common Stock is then listed) on the Purchase Date, if such
date is a Business Day, or the immediately preceding Business Day, if such date
is not a Business Day. In the absence of an established market for Common Stock,
the Fair Market Value of a share of Common Stock shall be determined in good
faith by the Board.     j.   “Plan” means the Sandy Spring Bancorp, Inc.
Directors’ Stock Purchase Plan.     k.   “Plan Start Date” means December 31,
2003.     l.   “Purchase Date” means the date that checks for the Retainer are
issued by Bancorp, or if no such checks are issued, the date of the May meeting
of the Board.     m.   “Retainer” means the annual retainer paid to Directors
for service on the Board.     n.   “Rule 16b-3” means Rule 16b-3 under the
Exchange Act.

3.     ELECTION.

     a.     Subject to other limitations provided in this Plan, a Director may
elect to receive from 50% to 100% of his or her annual retainer in shares of
Stock. Elections shall be made, on a form supplied by Bancorp, on or before
December 31 of each year applicable to the Retainer received in the following
year, provided that an election may be made within thirty days after the date
that a Director first takes office with respect to the next Retainer payable to
the Director.

     b.     A Director may not revoke his or her election.

     c.     The Plan is not intended to provide a deferral of Director
compensation for state or federal income tax purposes. Amounts of fees that a
Director has elected to defer pursuant to a Director’s Fee Deferral Agreement
may not be used to purchase shares under this Plan. An election under this Plan
to purchase shares under this Plan does not act to revoke an election made
pursuant to a Director’s Fee Deferral Agreement.

4.     PURCHASE PRICE, AND NUMBER OF SHARES ISSUED. The purchase price of each
share of Common Stock sold pursuant this Plan shall be the Fair Market Value of
the Common Stock on the

Effective December 31, 2003

1



--------------------------------------------------------------------------------



 



Purchase Date. The number of shares issued to a Director with respect to a
Retainer shall be determined by dividing the dollar amount of the percentage of
the Retainer elected under the Plan, rounded down to the nearest whole share. No
fractional shares shall be issued under the Plan.

5.     DELIVERY. The Plan will not hold shares on behalf of any Director. All
Shares of Common Stock issued under this plan will be evidenced by certificates
containing a legend in a form satisfactory to Bancorp stating that the shares
have been issued to an affiliate of Bancorp.

6.     TAX WITHHOLDING. At the time the Common Stock is issued to a Director
under the Plan, the Director must make adequate provision for Bancorp’s federal,
state or other tax withholding obligations, if any, that may arise upon such
issuance. At any time, Bancorp may, but shall not be obligated to, withhold from
a Director’s compensation the amount necessary for Bancorp to meet applicable
withholding obligations, including any withholding required to make available to
Bancorp any tax deductions attributed to the issuance of the shares of Stock
under this Plan.

7.     NO ASSIGNMENT OF DIRECTOR’S INTEREST IN PLAN. A Director may not assign,
sell, transfer, pledge, hypothecate or alienate any rights or interests in or
under the Plan. A Director’s death will act to revoke an election under this
Plan with respect to any Retainer not yet paid.

8.     VESTING, RIGHTS, AND PRIVILEGES. All Directors shall have the same rights
and privileges under the Plan. Directors shall have no interest or voting rights
in shares of Common Stock covered by this Plan until such shares have been
issued to the Director. Each Director will immediately acquire full ownership of
all shares of Common Stock at the time such shares are issued.

9.     NO INTEREST OR FEES PAID. No fees will be payable by any Director with
respect to participation in this Plan. No interest will be paid to or credited
to the a Director under this Plan.

10.     CONDITIONS UPON ISSUANCE OF COMMON STOCK.

     a.     The issuance of shares to each Director pursuant to this Plan shall
be subject to the annual approval of the Board in the manner required to qualify
for an exemption pursuant to Rule 16b-3 under the Exchange Act.

     b.     Notwithstanding anything herein to the contrary, Bancorp’s
obligation to issue shares of Common Stock under the Plan is subject to the
approval required of any governmental authority in connection with the
authorization, issuance, sale or transfer of such shares, to any requirements of
Nasdaq or any national securities exchange applicable thereto, and to compliance
by Bancorp with other applicable legal requirements in effect from time to
time., including without limitation any applicable tax withholding requirements.

     c.     As a condition to the issuance of shares to a Director under this
Plan, Bancorp may require the Director to represent and warrant at the time of
such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel of Bancorp, such representation is appropriate under
applicable law.

11.     THE COMMITTEE. The Plan shall be administered by the Committee, which
shall consist of not less than three (3) Directors appointed by the Board.
Members of the Committee shall be Non-Employee Directors within the meaning of
Rule 16b-3, and shall serve at the pleasure of the Board. A majority of the
entire Committee shall constitute a quorum and the action of a majority of the
members present at any meeting at which a quorum is present, or acts approved in
writing by a majority of the Committee without a meeting, shall be deemed the
action of the Committee. In the absence at any time of a duly appointed
Committee, the Plan shall be administered by the Board. The Committee shall be
entitled to adopt and apply guidelines and procedures consistent with the
purposes of the Plan. In order to effectuate the purposes of the Plan, the
Committee shall have the discretionary authority to construe and interpret the
Plan, to supply any omissions therein, to reconcile and correct any errors or
inconsistencies, to decide any questions in the administration and application
of the Plan, and to make equitable adjustments for any mistakes or errors made
in the administration of the Plan, and all such actions or determinations made
by the Committee, and the application of rules and regulations to a particular
case or issue by the Committee, in good faith, shall not be subject to review by
anyone, but shall be final, binding and conclusive on all persons ever
interested hereunder.

12.     SHARES ISSUABLE UNDER THE PLAN. The maximum number of shares which shall
be issued under the Plan, subject to adjustment upon changes in Common Stock as
described in this Section,

Effective December 31, 2003

2



--------------------------------------------------------------------------------



 



shall be 15,000 shares. If, on a given Purchase Date, the number of shares to be
issued under this Plan exceeds the number of shares available under the Plan,
Bancorp shall make a pro rata allocation of the shares remaining available for
purchase in as uniform a manner as shall be practicable and it shall determine
to be equitable, and the balance of the Retainer shall paid to the Director as
promptly as possible. If any change is made in the Common Stock (through merger,
consolidation, reorganization, recapitalization, stock dividend, dividend in
property other than cash, stock split, revise stock split, liquidating dividend,
combination of shares, exchange of shares, change incorporate structure or
otherwise), the Committee may make appropriate adjustments in (a) the number of
shares and price per share of Common Stock subject to the Plan, and (b) the
number of shares of Common Stock that have been authorized under the Plan but
not yet issued.

13.     AMENDMENT, SUSPENSION, OR TERMINATION OF PLAN Bancorp, acting through
the Committee, reserves the right to amend, suspend, or terminate the Plan at
any time or times; provided, however, any amendment that would require the
consent of stockholders under applicable law, rule or regulation (including,
without limitation, the Code, the Exchange Act or any self regulatory
organization such as a national securities exchange), will not be made unless
such stockholders’ consent is obtained. In addition, the Plan shall terminate
automatically on the tenth anniversary of the Plan Start Date, or on any
Purchase Date on which Directors elect to purchase a number of shares greater
than the number of reserved shares remaining available for issuance, subject to
the allocation of remaining shares pursuant to Section 12.

14.     COMPANY’S RIGHT TO RESTRUCTURE, ETC. This Plan shall not affect in any
way the right or power of Bancorp to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

15.     NO EFFECT ON BOARD SERVICE. No provision of this Plan shall provide any
right to a Director to serve as a Director for any specified period.

16.     GOVERNING LAW. The Plan shall be governed by and construed in accordance
with the laws of the State of Maryland, except to the extent that federal law
shall be deemed to apply.

17.     SEVERABILITY OF PROVISIONS. If any provision of this Plan is determined
to be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect the remaining provisions of this Plan, but
such invalid, illegal or unenforceable provisions shall be fully severable, and
the Plan shall be construed and enforced as if such provision had never been
inserted herein.

18.     SUCCESSORS AND ASSIGNS. The Plan shall be binding upon Bancorp’s
successors and assigns.

***

Effective December 31, 2003

3